Exhibit 99.1 NEWS RELEASE YAMANA GOLD PROVIDES UPDATE ON AGUA RICA AND ANNOUNCES CONSTRUCTION DECISION FOR ITS ERNESTO/PAU-A-PIQUE PROJECT Toronto, Ontario, January 26, 2010 ─ YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced an update on its Agua Rica project in Argentina and a construction decision on its Ernesto/Pau-a-pique project in Brazil based on positive feasibility study results.All amounts are expressed in United States Dollars unless otherwise indicated. “We have maintained our focus on consistency and reliability in operations and we have applied that focus and approach on our development stage projects,” said Peter Marrone, Yamana’s chairman and chief executive officer. “In 2009, we undertook a review of Agua Rica and Yamana is now able to further embrace this project as a potential significant future contributor to production. Our review of Agua Rica also demonstrates that the project should provide considerable value.We are now undertaking additional optimization initiatives, providing the potential for substantial additional upside to the project. We expect significant growth from our other development stage projects for which construction decisions have been made which now include Ernesto/Pau-a-pique.With our core operations, development stage projects and exploration focus, we believe that Yamana has a unique offering of growth, sustainability and value.” Agua Rica, Argentina Yamana has continued to advance its Agua Rica project in Argentina.Agua Rica is a large scale copper, gold, silver and molybdenum porphyry deposit located in the mining-friendly province of Catamarca near the producing Alumbrera mine.A feasibility study was completed in 2006 and the environmental license was issued in 2009. The Company has completed the first of several studies evaluating certain optimization initiatives over and above the evaluation of the project based on the 2006 feasibility study, all of which are expected to have a positive impact on the project.The optimization initiatives included the following: 1. New mine plan that reduces the initial overburden results in improvements in both capital and operating costs. 2. Thickening paste disposal of tailings results in significant savings in capital with further potential for improvements. 3. Replacement of the concentrate pipeline with trucking to an existing rail road system results in capital cost improvements. 4. A review of the impact of higher metal prices on mineral reserves which the Company estimates will result in higher mineral reserves and mineable tonnes of ore. Total mineral resources as reported in Yamana’s 2008 annual report is summarized as follows: • Measured mineral resources of 64.1 million tonnes of ore with an average copper grade of 0.49% for a total of 700 million pounds of copper, and an average gold grade of 0.17 g/t for a total of 361,000 ounces of gold • Indicated mineral resources of 248.1 million tonnes of ore with an average copper grade of 0.40% for a total of 2.2 billion pounds of copper, and an average gold grade of 0.16 g/t for a total of 1.3 million ounces of gold • Inferred mineral resources of 651.0 million tonnes of ore with an average copper grade of 0.34% for a total of 4.9 billion pounds of copper, and an average gold grade of 0.12 g/t for a total of 2.5 million ounces of gold Total mineral reserves as reported in Yamana’s 2008 annual report is summarized as follows: • Proven mineral reserves of 347.8 million tonnes of ore with an average copper grade of 0.57% for a total of 4.4 billion pounds of copper, and an average gold grade of 0.25 g/t for a total of 2.8 million ounces of gold • Probable mineral reserves of 449.9 million tonnes of ore with an average copper grade of 0.43% for a total of 4.3 billion pounds of copper, and an average gold grade of 0.21 g/t for a total of 3.0 million ounces of gold The foregoing mineral reserve estimate was based on a copper price of $1.10 per pound and a gold price of $425 per ounce. Based on the higher metal prices used in the optimization review, contained metal is expected to increase by at least five percent.An updated full mineral reserve estimate will be completed as part of the continued review of the project. Based on the recently completed optimization study, Agua Rica is expected to produce approximately 12.5 million tonnes of copper/gold concentrate and 357,750 tonnes of molybdenum concentrate over a 26.5 year mine life. Estimated production and cash costs are summarized below: Initial 10 Years LOM Average annual copper production 365M lbs 282M lbs By-product cash costs(1) per pound (net of Molybdenum credits)* Average annual gold equivalent production(2) 154,000 GEO 136,000 GEO Co-product cash costs(1) per gold equivalent ounce (GEO) * * excluding royalties By-product cash costs per pound of copper net of all by-product credits, including gold and silver, are estimated to be approximately $0.30 which makes Agua Rica one of the lowest cost copper/gold projects in the world. As part of the new analysis, Yamana has also evaluated the capital expenditures assumed in the 2006 feasibility study and have concluded a reasonable estimate would be comparable at approximately $2.1 billion.Higher consumable costs and capital costs assumed in the update were mitigated by improvements in the assumed foreign exchange rates. (1) Co-product and by-product cash costs are non-GAAP measures.A definition is provided at the end of this press release. (2)Yamana treats silver as a gold equivalent. The new financial and economic model used by Yamana for its new base case analysis has assumed a copper price of $2.25 per pound and a gold price of $950 per ounce.On this basis, the assumed net present value would exceed $1.2 billion (based on a 7.5% discount rate), and the after-tax internal rate of return would be approximately 15%.Higher price assumptions of $3.25 per pound of copper and $1,050 per ounce of gold would increase the net present value by approximately $500 million and the after-tax internal rate of return would be approximately 24%. Yamana continues to evaluate the merits of a strategic partnership to derive value from Agua Rica. The value derived will be dependent on metal markets and general economic conditions. This study now creates the new base case for the project. Yamana has concluded that this is an exceptional stand alone project offering significant value and currently has further optimization upside options being evaluated. They include: 1. Improving the pit slopes to further optimize mine development and reduce waste removal. 2. Optimizing the location of separate tunnels for ore and waste which could result in savings in both capital and operating costs in addition to providing additional flexibility to the operations. 3. Reduction in power and equipment requirements particularly with the replacement of tailings filtration. 4. Optimizing the grinding requirements which results in increasing plant treatment capacity without additional investment in equipment. 5. Recovery of the rare metal rhenium, which was not originally assumed in the 2006 feasibility study update.Initial metallurgical testing of Agua Rica’s molybdenum concentrate suggests that the deposit may contain a significant amount of rhenium, which could provide significant by-product credits.Demand for rhenium has grown significantly and the price has increased substantially in the last few years and appears to have sustainable industrial applications. Yamana is advancing further drilling and metallurgical testing relating to the economic recovery of the metal.The possibility of achieving rhenium by-product credits may significantly add to the economics and potential of the project. A full update to the 2006 feasibility study, which would include the recently completed optimization initiatives, the additional initiatives under review and definitive mineral reserve and production estimates, will be provided as Yamana continues to work toward a formal construction decision expected before the end of 2011. “The approach we have taken on evaluating Agua Rica is similar to Chapada in 2003,” said Ludovico Costa, Yamana’s president and chief operating officer. “In this project, a previous feasibility study done in 1998 was re-evaluated for improvements and new metal prices assumed which resulted in a positive feasibility study that has been upheld by subsequent results.We are pleased to have completed this first round of optimization initiatives at Agua Rica which confirm the exceptional value of the project and identified several initiatives that may add further value to the project.We believe that Agua Rica is a remarkable project offering robust returns and further value enhancement.” Ernesto/Pau-a-pique, Brazil Yamana has made a formal decision for the construction of the Ernesto/Pau-a-pique project. The construction decision is based on positive feasibility study results and an expected upgrade in mineral resources as a result of deeper drilling of the ore body. The project has an initial mine life of approximately seven years with current mineral reserves of 710,000 ounces of gold included in measured and indicated mineral resources of 854,000 ounces of gold. The Company believes there is potential to extend the mine life as it continues efforts to upgrade mineral resource ounces to the proven and probable category and expand mineral resources at Ernesto as results demonstrate the deposit is open at depth and down dip. (1) Co-product and by-product cash costs are non-GAAP measures.A definition is provided at the end of this press release. (2)Yamana treats silver as a gold equivalent. The Company continues to progress more detailed engineering and an exploration tunnel to facilitate drilling in deeper areas where there are further resources. Yamana also continues to conduct pilot tests on metallurgy and recoveries.Permitting is underway and construction is expected to begin in mid-2010 with production commencing in late 2012. Key parameters of the feasibility study include: Mineral reserves and mineral resources: Mineral Reserves* Proven Probable Proven & Probable Tonnes Au (g/t) Oz (Au) Tonnes Au (g/t) Oz (Au) Tonnes Au (g/t) Oz (Au) Mineral Resources* Measured Indicated Measured & Indicated Tonnes Au (g/t) Oz (Au) Tonnes Au (g/t) Oz (Au) Tonnes Au (g/t) Oz (Au) Inferred Mineral Resources Tonnes Au (g/t) Oz (Au) * Mineral resources are inclusive of mineral reserves Capital cost: approximately $116 million
